DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/420316 filed on 05/23/2019 claim foreign priority to JAPAN 2018-114498 with a filing date of 06/15/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in Response to a Request for Continued Examination filed on 12/07/2021.  Claims were filed on 12/07/2021 where claims 1-15 are pending and ready for examination where claims 10-15 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al., (hereinafter Lawson), U.S. Pub. No. 2013/0212420 A1 in view of Azuma et al., hereinafter Azuma, U.S. Pat. No. 4,656,868.  

Regarding independent claim 1 Lawson teaches:
	A synchronizing device (Lawson, fig 3, ¶ 0009, ¶ 0046), comprising: 
	a machine data acquisition portion configured to acquire at least one type of machine data related to an operation of a machine in a time series based on first time information, the first time information being managed by a control device of the machine; 
	a measurement data acquisition portion configured to acquire at least one type of measurement data measuring a state of the machine in the time series based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies “measurement data” as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
	a first extraction portion configured to extract, from any of the acquired machine data, a first moment at which a first feature set in advance indicating a predetermined machining event of the workpiece is expressed; 
	a second extraction portion configured to extract, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	 a first extraction portion configured to extract, from any of the acquired machine data, a first moment at which a first feature set in advance indicating a predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c);
	a second extraction portion configured to extract, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 


	Lawson teaches:
	an output portion configured to synchronize the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and output the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches  the “industrial controller 302 generates or collects (near ) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
(Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding claim 2 Lawson as modified does not teach:	
	at least one of the first feature and the second feature includes a value of target data exceeding a predetermined threshold.  
	Azuma teaches:
	at least one of the first feature and the second feature includes a value of target data exceeding a predetermined threshold (Azuma, see horizontal line corresponding to “threshold level” in fig 3b and fig 3c). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  

Regarding claim 7 Lawson as modified does not teach:
	the acquired measurement data includes acceleration data.
	Azuma teaches: 
(Azuma, fig 1, see “vibration-acceleration sensor”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including acceleration data in order to provide a method that “provides considerable improvements in accuracy and response in discrimination between the machining and non-machining actions” (Azuma, col 1 line 51-53).  

Regarding independent claim 8 Lawson teaches:
	A synchronization method executed by a computer (Lawson ¶ 0033), the method comprising: 
	acquiring at least one type of machine data related to an operation of a machine in a time series, based on first time information, the first time information being managed by a control device of the machine; 
	acquiring at least one type of measurement data measuring a state of the machine in the time series, based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies “measurement data” as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
;
 	extracting, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c) ; 	
	extracting, from any of the acquired measurement data, a second moment at which a second feature set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  
	Lawson teaches:
	synchronizing the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and outputting the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches  the “industrial controller 302 generates or collects (near ) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
	[acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed]  (Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding independent claim 9 Lawson teaches:

Lawson ¶ 0044): 
	acquiring at least one type of machine data related to an operation of a machine in a time series, based on first time information, the first time information being managed by a control device of the machine; 
	acquiring at least one type of measurement data measuring a state of the machine in the time series, based on second time information, the second time information being managed by a system provided separately to the control device of the machine (Lawson, fig 1, fig 3,  ¶ 0038-0040, ¶ 0051-¶ 0053, Lawson teaches an industrial device can be made up of, among other things, “field devices such as sensors and meters” (¶ 0038) therefore each industrial device can be made up of multiple “sensors and meters” in order to collect data.  Lawson also teaches the “industrial controller (302) generates or collects (near) real-time data relating to controlled industrial processes” where the data includes data “such as part counts, temperatures, pressures, motor speeds or loads, vibration data, weights, quality test results, alarms, machine states, operator feedback, or other such information” (¶ 0051).  Additionally Lawson teaches that “Some of this data is read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves, while other data can be generated by control program (310) based on measured process values (e.g., alarms, derived or calculated values etc.)” (¶ 0051) where the “other data can be generated by control program (310) based on measured process values” implies “machine data,” as the specifications defines “machine data” as including “command values and measured values of the torque, position, current, etc., for example” (page 7) and  the “data (is) read by the industrial controller (302) directly from field devices (e.g., telemetry devices) associated with the processes themselves” implies as the specification defines the “measurement data” as including “acoustic data indicating the magnitude of sound, acceleration data indicating the vibration state, video data, etc., for example” (page 8)).  Additionally, “The data collected or generated by industrial controller data – raw data (306)” (¶ 0051) and “industrial controller (302) can include a time stamp component (312) configured to associate time stamps to the raw data (306) prior to pushing the data to the cloud platform” (¶ 0053) where for “measurement data” “the time stamp can correspond to a time at which the metered value was read” (¶ 0053) and for “machine data”  “the time stamp can represent the time that the value or alarm was generated” (¶ 0053) thereby teaching different time stamps for “measurement data’ and  “machine data.”  Lawson also teaches the industrial devices of fig 1 are made up of “industrial controllers” (¶ 0038) which implies multiple controllers.  Therefore the different types of data “measurement data” and “machine data” may be controlled by different individual controllers however, all of the data is provided to the industrial controller (302) (fig 3)); 
	Lawson does not teach:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed; 	extracting, from any of the acquired measurement data, a second moment at which a second feature that was set in advance indicating the predetermined machining event of the workpiece is expressed; and 
	Azuma teaches:
	extracting, from any of the acquired machine data, a first moment at which a first feature that was set in advance indicating a predetermined machining event of a workpiece is expressed (Azuma, see vertical line corresponding to numeral “A” relative to the threshold levels in figs 3a-3c);
 	extracting, from any of the acquired measurement data, a second moment at which a second feature that was set in advance indicating the predetermined machining event of the workpiece is expressed (Azuma, see vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by identifying data corresponding to areas of interest in order to facilitate analysis of that data.  
	Lawson teaches:
	synchronizing the [acquired machine data] and the [acquired measurement data] by synchronizing the first moment and the second moment, and outputting the synchronized [acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed] (Lawson, fig 2, fig 3, ¶ 0049-¶ 0054:  Lawson teaches “an exemplary cloud-aware smart device capable of providing synchronized, time-stamped industrial data to a cloud platform” and “it is to be appreciated that the time stamping functions described herein can be implemented on any suitable industrial device that generates or collects data in connection with monitoring or controlling an industrial process” (¶ 0049).  Lawson also teaches  the “industrial controller 302 generates or collects (near ) real-time data relating to controlled industrial processes 3041-304N” (¶ 0051) where the “industrial controller 302 can include a time stamp component 312 configured to associate time stamps to the raw data 306 prior to pushing the data to the cloud platform” (¶ 0053).  Lawson teaches “industrial controller 302 can also include a synchronization component 316 configured to maintain synchronization between the device’s internal clock 320 and a defined reference time” in order to maintain synchronization of time-stamped data (¶ 0054).  Therefore Lawson discloses synchronizing data and outputting the synchronized data.   
	Azuma teaches:
	[acquired machine data and acquired measurement data to indicate the predetermined machining event of the workpiece is expressed]  (Azuma, see vertical line corresponding to numeral “A” and vertical line corresponding to numeral “B” relative to the threshold levels in figs 3a-3c),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to synchronize such data to facilitate its further analysis relative to the actual operation of the machine.  

Regarding claim 10 Lawson as modified does not teach:
	the predetermined machining event is a timing at which the tool contacts the workpiece.  
	Azuma teaches:
	the predetermined machining event is a timing at which the tool contacts the workpiece (Azuma, figs 3a-3c, col 3 line 28-40, Azuma teaches “The AND gate circuit generates a first output signal indicative of the cutting state or action of the tool when the levels of output signals from said at least two vibration sensors are higher than the respective predetermined threshold levels” (col 3 line 31-35, see “threshold level” fig 3b and fig 3c).  The area between “A” and “B” in fig 3a corresponds to when the tool “contacts the workpiece”). 

 Regarding claim 11 Lawson as modified does not teach:
	the predetermined machining event is a timing at which the tool separates from the workpiece.  
	Azuma teaches:
	the predetermined machining event is a timing at which the tool separates from the workpiece (Azuma, figs 3a-3c, col 3 line 28-40, Azuma teaches “When the levels of an output signal from less than two of the vibration sensors is higher than the predetermined threshold values, the AND gate circuit generates a second output signal indicative of the non-cutting state or action of the tool” (col 3 line 35-40 see “threshold level” fig 3b and 3c). The area to the left of “A” and to the right of “B” in fig 3a corresponds to when the tool “separates from the workpiece”). 
   
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 11 above and is therefore rejected on the same premise.

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 2 above, and further in view of Kaneko Yasuhiro et al., (hereafter Kaneko) JP2006260443A.  

Regarding claim 3 Lawson as modified does not teach:
	the first extraction portion and the second extraction portion, in a case of video data being included in the acquired machine data or the acquired measurement data which are a processing target, are configured to extract from among frames images of the video data a frame moment of a frame in which a frame feature that was set in advance indicating the predetermined event is expressed.  
	Kaneko teaches:
	the first extraction portion and the second extraction portion, in a case of video data being included in the acquired machine data or the acquired measurement data which are a processing target, are configured to extract from among frames images of the video data a frame moment of a frame in which a frame feature that was set in advance indicating the predetermined event is expressed (Kaneko, an “imaging unit” captures “an equipment or device having a movable part” therefore “video data” is being recorded, using “position information” which reads on “measurement data” it is determined if a “predetermined condition is satisfied” which reads on “indicating the predetermined event is expressed” (2nd page last paragraph - 3rd page 3rd paragraph)).
rd page 10th paragraph). 

Regarding claim 4 Lawson as modified does not teach:
	a threshold setting portion configured to set a threshold, based on the acquired machine data of a first time period of the first time information including a first frame moment extracted from the video data by the first extraction portion, or the acquired measurement data of a second time period of the second time information including a second frame moment extracted from the video data by the second extraction portion.  
	Kaneko teaches:  
	a threshold setting portion configured to set a threshold, based on the acquired machine data of a first time period of the first time information including a first frame moment extracted from the video data by the first extraction portion, or the acquired measurement data of a second time period of the second time information including a second frame moment extracted from the video data by the second extraction portion (Kaneko teaches using the signal value from normal operations in addition to the signal value from an “abnormal reference image data” in order to determine the threshold value, the threshold value is used to determine when an “abnormality” has occurred (5th page last paragraph-6th page 1st paragraph)).
rd page 10th paragraph). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 1 above, and further in view of Shamoto, U.S. Pat. No. 6316903 B1.

Regarding claim 5 Lawson as modified does not teach:
	the acquired machine data includes a torque command value (Shamoto, col 3 line 57-67).
	Shamoto teaches:
	the acquired machine data includes a torque command value (Shamoto, col 3 line 57-67).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including a torque as taught by Shamoto in order to provide a diagnosis system for the advantage of “the torque amount used for control purpose of pressing a workpiece, etc., (being) controlled separately from acceleration/deceleration torque required for synchronous operation” (Shamoto col 8 line 59-62).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson as modified as applied to claim 1 above, in view of Furukawa Tomohisa (hereinafter Furukawa) JP2017111571A. 

Regarding claim 6 Lawson as modified does not teach:
	the acquired measurement data includes acoustic data which indicates a magnitude of sound.
Furukawa teaches:
	the acquired measurement data includes acoustic data which indicates a magnitude of sound (Furukawa, ¶ 0011-0014).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the time-stamping of industrial cloud data for synchronization as disclosed by Lawson by including acoustic data as taught by Furukawa for the advantage of providing a system “to easily confirm the relationship between the change in data of the measuring machine indicating the operation state of the controlled object acquired by the measuring machine and the control data for controlling the controlled object” (Furukawa 
¶ 0023 line 2-4).   

Response to Arguments
Applicant’s arguments (remarks) filed 12/07/2021 are found to be persuasive and the corresponding claim objections and rejections are hereby withdrawn.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaffee, U.S. Pat. No. 7,904,184 B2, Chaffee teaches a motion control timing model to coordinate operations within an industrial automation environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.